     Case 3:18-cv-00167-BEN-LL Document 40 Filed 08/04/20 PageID.1275 Page 1 of 1


 1
2
 3
                                                                11=~!G~~0::7
                                                                    CLERK US DISTRIC1 COURT
                                                                 SOUTHERN !STRICT OF CALIFORNIA
4                                                                BY                     DEPUTY

 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9

10    ROYALTY NORTH PARTNERS, LTD.,                      Case No.: 3:18-cv-00167-BEN-JMA
      a Canadian corporation,
11
                                        Plaintiff,       ORDER GRANTING JOINT
12                                                       MOTION FOR VOLUNTARY
      V.                                                 DISMISSAL
13
      COUNTRY WINE & SPIRITS, INC., a
14                                                       [Doc. No. 39)
      California corporation; SHAWN F.
15    KATTOULA, individually; NBK
      PROPERTIES, LLC, a California limited
16
      liability company; and STAN BOYTT &
17    SON, INC., a California corporation, dba
      BOYETT PETROLEUM,
18
                                     Defendants.
19
20
           Having read and considered the Joint Motion for Voluntary Dismissal of the Entire
21
     Action by Plaintiff and Defendants (collectively "Parties"), and good cause appearing,
22
           IT IS HEREBY ORDERED:
23
           The Joint Motion for Voluntary Dismissal, without prejudice is hereby GRANTED.
24
     Each party is to bear its own costs, fees, and expenses.
25
           IT IS SO ORDERED.                                                        '
26
27
     Dated: August   ;!z__, 2020
28

                                                     I
                                                                                 3:18-cv-00167-BEN-JMA
